14‐458 
        United States v. Harris 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 17th day of March, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     SUSAN L. CARNEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                       No. 14‐458 
         
        KEVIN HARRIS, AKA Black,                        
               
                                  Defendant ‐ Appellant.    
        ____________________________________________  
         
        FOR APPELLANT:            Malvina Nathanson, New York, NY. 
         
 FOR APPELLEE:          Kevin J. Doyle, Gregory L. Waples, Assistant United 
                        States Attorneys, for Eugenia A. Cowles, Acting United 
                        States Attorney for the District of Vermont, Burlington, 
                        VT.           
____________________________________________  
 
       Appeal from the United States District Court for the District of Vermont 
(Sessions, J.). 
 
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED.   

      After a jury trial, Defendant‐Appellant Kevin Harris appeals from his 

convictions for conspiracy to distribute heroin and 28 grams or more of a mixture 

containing cocaine base, distributing heroin and cocaine base, and possessing, 

with intent to distribute, heroin and cocaine base.  We assume the parties’ 

familiarity with the facts of this case.  Harris, proceeding through counsel, raises 

two issues on appeal, and he raises additional issues in his pro se submission. 

      First, Harris argues that a confidential informant’s identification of him 

prior to trial was inadmissible because the use of a simultaneous identification 

display created the danger that the informant would choose the photo that most 

resembled Harris, rather than encouraging the informant to independently 

compare each of the photos to her recollection of the perpetrator.  To determine 



                                          2
whether an identification procedure violated due process, a court must (1) 

“determine whether the pretrial identification procedures unduly and 

unnecessarily suggested that the defendant was the perpetrator,” and, if so, (2) 

“then determine whether the identification was nonetheless independently 

reliable.”  Raheem v. Kelly, 257 F.3d 122, 133 (2d Cir. 2001).  Based on all the 

circumstances present in this case, we conclude that the district court’s admission 

of the identification evidence was not clearly erroneous.  See United States v. 

Douglas, 525 F.3d 225, 242 (2d Cir. 2008) (“We review the district court’s 

determination of the admissibility of identification evidence for clear error.” 

(internal quotation marks omitted)).  Harris concedes that no binding precedent 

seriously questions the use of simultaneous photo arrays nor does he point to 

circumstances rendering the simultaneous array used here unduly and 

unnecessarily suggestive.  Thus, the district court did not make a clear error in 

evaluating the identification process here. 

      Second, Harris contends that the special verdict form was impermissible 

because it did not expressly state the requirement that the jury be unanimous in 




                                           3
its finding of the amount of cocaine base involved in the conspiracy.1  “[A] jury 

must reach a unanimous verdict as to the factual basis for a conviction, at least 

insofar as that basis can be broken down into distinct conceptual groupings of 

facts.”  United States v. Schiff, 801 F.2d 108, 114 (2d Cir. 1986) (internal quotation 

marks and citations omitted).  In this case, the district court instructed the jury 

that its verdict must be unanimous.  We conclude that the general unanimity 

charge was sufficient because this case was not complex and nothing in the 

special verdict form contradicted the unanimity requirement.  See id. at 114‐15.  It 

was not plain error to fail to reiterate the unanimity requirement in the special 

verdict form. 

       For the reasons stated above, the judgment of the district court is 

AFFIRMED.2 

        

                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk 
 
                                             




1 “Because there was no objection at trial to this instruction, we review for plain error.”  
United States v. Mandell, 752 F.3d 544, 550 (2d Cir. 2014) (per curiam), cert. denied, No. 14‐
7056, 2015 WL 731966, at *1 (U.S. Feb. 23, 2015); see also Fed. R. Crim. P. 30(a)‐(d). 
2 We have considered Harris’s pro se arguments and consider them to be without merit. 




                                                4